DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent claims filed on February 28, 2022 is being considered.
Applicant’s arguments filed on February 28, 2022 with respect to rejections of claims 1 – 24 under Fletcher have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the Last action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 24 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of Fletcher (USPGPUB 2016/0103908), which discloses a method for monitoring services at business service level, using key performance indicators, involves performing search query in response to detecting scheduled time for key performance indicator by associating values in machine data; Richie (USPGPUB 2012/0229466), which discloses a method for exploring multi-modal, 
The combination of the above-mentioned prior arts does not explicitly teach “the one or more insight items correspond to one or more of analytical information, another data model, or a data source related to one or more visualizations that share one or more portions of the data model, and wherein the one or more insight items are displayed in an insight panel with one or more narratives that are generated to explain a context for the one or more displayed insight items; generating a scratch item that includes a thumbnail view of the primary visualization, wherein the thumbnail view is displayed in a scratch panel; and in response to selecting one or more of another insight item from the insight panel or another scratch item from the scratch panel, generating another visualization based on the selection of one or more of the other insight item or the other scratch item, wherein the other visualization is displayed in the display panel instead of a currently displayed visualization” – as disclosed in independent claims 1, 7, 13 and 19. 

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 10, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162